Citation Nr: 0707978	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-25 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim denied under 38 U.S.C.A. § 3503(a) (currently 38 
U.S.C.A. § 6103(a)) due to forfeiture of Department of 
Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had Recognized Guerrilla service beginning in 
April 1945.  In June 1945, the veteran died in service.  The 
appellant seeks to restore benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that new and material evidence 
sufficient to reopen the appellant's claim had not been 
submitted.  The representative in this case moved for the 
appellant's appeal to be advanced on the docket.  On March 
12, 2007, the motion was granted.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  In a November 1955 decision, VA determined that the 
appellant had forfeited her right to VA benefits.  

2.  Evidence obtained since the November 1955 decision 
regarding forfeiture is not new and material, as it does not 
relate to unestablished facts necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
substantiating the claim. 




CONCLUSIONS OF LAW

1.  The November 1955 determination is final regarding 
forfeiture of VA benefits.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has not been received since the 
November 1955 regarding forfeiture of VA benefits, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2006 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this claim is not one for basic service connection, 
the Board finds that the reasoning of Dingess extends to this 
case.  The Board specifically finds, however, that the 
appellant is not prejudiced in this case as she was given 
specific notice regarding the elements of her case and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.

The Board notes that the letter informed the appellant that 
she needed to submit new and material evidence in order to 
reopen her claim and defined the terms "new" and 
"material."  The letter informed the appellant that such 
new and material evidence had to show that the appellant had 
not previously intentionally submitted fraudulent statements 
in support of her claim for continued entitlement to death 
benefits.  The appellant was also informed that the evidence 
could neither be cumulative nor redundant of the evidence of 
record at the time of the last final decision of the claim 
sought to be reopened, and that this evidence must raise a 
reasonable possibility of substantiating the claim.  The 
Board finds that the RO informed the appellant of the 
specific evidence she needed to submit that previously was 
not of record:  affirmative evidence that she had not 
previously made fraudulent statements to VA.  The Board, 
therefore, finds that the RO satisfied the requirements 
regarding VCAA notice set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was not provided with notice 
regarding the evidence needed to reopen her claim until the 
March 2006 letter, after the RO's February 2005 decision.
 
The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the appellant was not prejudiced by the post-AOJ 
decision notice because she was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate her claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice, 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  In an August 2006 letter, the appellant requested 
a hearing before the Board.  The appellant was scheduled for 
a February 2007 hearing, but did not appear for the hearing.  
Neither the appellant nor her representative has requested a 
rescheduled hearing.  See 38 C.F.R. § 20.702.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
claims file, and the appellant does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA.

The appellant asserted that she is entitled to benefits as 
the surviving spouse of a veteran who died due to service.  
The record indicates that the appellant received benefits 
after his death, but pursuant to a November 1955 decision, VA 
terminated these benefits, finding that the appellant had 
forfeited her right to VA benefits. 

The Board notes that, under VA law, whoever knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper 
concerning any claim for benefits under any of the laws 
administered by VA (except laws pertaining to insurance 
benefits) shall forfeit all rights, claims, and benefits 
under all laws administered by VA (except laws pertaining to 
insurance benefits).  See 38 U.S.C.A. § 6103(a) [formerly 38 
U.S.C.A. § 3503(a)]; 38 C.F.R. § 3.901. 

In the November 1955 decision, the Central Committee on 
Waiver and Forfeiture determined that the appellant had 
remarried and had submitted false statements and 
misrepresentations regarding whether she had remarried.  The 
Committee concluded that it had been shown beyond a 
reasonable doubt that the appellant had knowingly and 
intentionally submitted false and fraudulent evidence 
concerning her claim for compensation and that, therefore, 
the appellant had forfeited her right to VA benefits.

The November 1955 decision was not appealed and became final.  
See 38 C.F.R. § 3.160(d).  The record indicates that the 
appellant sought a pardon by the President of the United 
States.  See 38 C.F.R. § 3.669.  No pardon was given.  In 
June 2000, the RO issued a letter notifying the appellant 
that she continued to be barred from entitlement to VA 
benefits.  The appellant filed a notice of disagreement to 
this determination, and was issued a January 2001 statement 
of the case.  The appellant, however, did not perfect her 
appeal by timely submitting a substantive appeal.  See 
38 C.F.R. § 20.200.  

The appellant filed her claim current claim in November 2004.  
In the February 2005 decision, the RO determined that new and 
material evidence sufficient to reopen the appellant's claim 
had not been submitted.  Although the RO declined to reopen 
the appellant's claim, the Board is required to independently 
address the issue of reopening the appellant's claim.  See 
Barnett v. Brown, 83 F.3d 1380 (1996).

The Court has held that a declaration of forfeiture may be 
revoked upon the presentation of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  See Trilles v. 
West, 13 Vet. App. 314, 322 (2000).  Despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  With these considerations, the Board must 
now review all of the evidence which has been submitted by 
the appellant or otherwise associated with the claims folder 
since the last final decision in November 1955.  At this 
stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 1955 decision, the record 
contained an April 1952 letter from the appellant in which 
she asserted that she had not remarried, but certain 
individuals had indicated that they were going to make a 
false report against her because the appellant did not give 
them money.  In a January 1954 affidavit, two men indicated 
that they did not know of an intention by the appellant to 
remarry and that she was still the unmarried widow of the 
veteran.  In an April 1954 affidavit, the appellant testified 
that she had been involved in a relationship with a man but 
that man had not promised to marry her.  She stated that she 
had not lived with this man in a relationship of husband and 
wife.

In January 1955, a field examination was conducted.  The 
field examiner's report included multiple pieces of evidence, 
including several affidavits executed at that time.  The 
appellant testified that she lived with her parents but that 
she was married.  She noted that she could not remember when 
they were married, but that they were married in the Roman 
Catholic Church.  The appellant acknowledged that she lived 
with her husband, but that he would leave to work in the 
mines.  She noted that she had had two children by this man.  
The examiner questioned the appellant about her April 1954 
affidavit in which the appellant stated that she had not 
remarried or lived with another man.  The appellant stated 
that she could not explain that letter.  

The record also contained an affidavit from the man she was 
alleged to have married.  He noted that he had been married 
to the appellant for three years and that he had lived with 
the appellant from the time of marriage to the present.  
Additional affidavits, including one from the appellant's 
mother, indicated that the appellant was living as man and 
wife with the man in question.  The field examiner submitted 
evidence that the Roman Catholic Church ceremony had occurred 
on April [redacted], 1950.

In an August 1955 affidavit, two men wrote that they did not 
have any knowledge of the appellant's remarriage until the 
appellant gave birth to a child, but that she had never been 
living together with the man in question.  Also in August 
1955, the appellant provided an affidavit in which she 
indicated that she was not convinced that she was remarried 
because the man in question refused to live with her and that 
he married her only after being forced to marry her.  

Since the November 1955 decision, additional evidence has 
been added to the claims file.  The claims file indicates 
that a criminal fraud action had been brought against the 
appellant in relation to her cashing VA checks after her 
remarriage, but was dismissed.  The basis for not further 
prosecuting the criminal claim was lack of evidence that the 
appellant had undergone a second valid marriage, with the 
requisite marriage license.  The appellant asserted that she 
was married to a man in December 1960, but not to the man 
that she was alleged to have married on April [redacted], 1950.  The 
claims file also includes a June 1963 United States 
Government Memorandum.  The writer of the memorandum 
concludes that the appellant's marriage of April [redacted], 1950 was 
a valid marriage, at least for purpose of VA benefits, 
although no license was issued.

The appellant has also submitted multiple statements from the 
time that she was declared to have forfeited her right to VA 
benefits to the present.  As discussed below, however, none 
of these letters constitute new and material evidence.  In a 
November 1975 letter, she admitted that she had cohabitated 
with a man, but they had not lived as man and wife.  In an 
October 1993 letter, she asserted that she married the man in 
question but that he died in 1975.  In a July 1994 statement, 
the appellant wrote that she fully realized and accepted 
having intentionally filed false and fraudulent statements 
concerning her second marriage, but contended that it was due 
to ignorance of the law and having been informed that getting 
remarried did not affect her benefits.  

The appellant has also submitted an August 2000 affidavit 
completed by two persons that indicated that the appellant 
had never been legally married to the man she was alleged to 
have married on April [redacted], 1950, nor was she married under the 
customary rites of their tribe.  She also submitted evidence 
that no civil marriage license was filed and that the 
Catholic Mission did not have record of the marriage.  

Upon review of the aforementioned evidence, the Board finds 
that the evidence submitted by the appellant to reopen her 
claim is not new and material evidence.  Even if the evidence 
is considered new, it is not material to the issue in 
controversy.  That is, the evidence is not relevant to the 
issue of whether the appellant submitted fraudulent 
statements to VA.  In fact, since the November 1955 
disallowance, the appellant has submitted statements in which 
she provides differing accounts regarding the extent of her 
relationship with the man in question.  In the July 1994 
statement, she admits that she previously made fraudulent 
statement.  The Board notes that adverse evidence cannot be 
material evidence to reopen a claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  Additionally, even if the 
August 2000 affidavit and the evidence addressing a civil 
marriage license are considered new, this evidence is not 
material.  Whether the appellant had a legal marriage under 
the law of the place of marriage does not effect the question 
of whether she provided fraudulent statements regarding her 
relationship with the man she was alleged to have married.  
As noted, she had admitted to providing fraudulent 
statements.

The entire dispute at issue in this forfeiture action is 
whether the appellant had cohabited in a husband-and-wife 
relationship subsequent to the veteran's death, and whether 
she had submitted materially false statements to VA regarding 
this relationship.  The appellant has not submitted any 
evidence related to the question of whether she previously 
provided fraudulent statements to VA, which is the crux of 
the matter in this case.  Hence, the appellant has not 
submitted any evidence that raises a reasonable possibility 
of substantiating the claim.  As the appellant has not 
submitted new and material evidence, the appellant's claim 
remains final and is not reopened.  


ORDER

New and material evidence having not been submitted to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
claim remains final; the appeal is denied. 



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


